Form: Dismiss TRAP 42.2 Appellant's Motion






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JOYE THOMAS, Individually and as 
Personal Representative of the Heirs and
Estate of ROBERT L. THOMAS,
Deceased,

                            Appellant,
v.

KELLOGG, BROWN & ROOT, INC.,

                            Appellee.


§

§

§

§

§

§

No. 08-04-00095-CV

Appeal from the

409th District Court

of El Paso County, Texas 

(TC# 2000-4142)





MEMORANDUM  OPINION

            On March 3, 2004, this Court ordered the underlying appeal in this cause abated and
removed from the docket upon receiving a notice of bankruptcy filing.  Thereafter, Appellant
moved to severe the case of Joye Thomas, Individually and as Personal Representative of the
Heirs and Estate of Robert L. Thomas, Deceased v. Kellogg, Brown & Root, Inc.  This Court
granted Appellant’s motion and the case was given a new appellate cause number of 08-04-00095-CV and removed from the Court’s docket and abated.
            On January 18, 2007, this Court received notice that the U.S. Bankruptcy Court of the
Western District of Pennsylvania issued an order of final decree and the above styled and
numbered cause was ordered reinstated on January 24, 2007.
            Pending before the Court is Appellant’s unopposed motion to dismiss the appeal.  See
Tex.R.App.P. 42.1(a)(1).  We have considered this cause on the motion and conclude that the
motion should be granted.  Therefore, we grant Appellant’s unopposed motion to dismiss and
dismiss this appeal.  Costs will be taxed against the party incurring same.



February 15, 2007
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.